

116 HR 4177 IH: Gun Safety Board and Research Act of 2019
U.S. House of Representatives
2019-08-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4177IN THE HOUSE OF REPRESENTATIVESAugust 9, 2019Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a Gun Safety Board, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gun Safety Board and Research Act of 2019. 2.Gun Safety Board (a)EstablishmentThe Secretary of Health and Human Services shall, not later than 1 year after the date of enactment of this Act, establish a board to be known as the Gun Safety Board.
 (b)DutiesThe Gun Safety Board shall— (1)not later than 2 years after the date of enactment of this Act, establish a program that provides grants that recipients shall use to—
 (A)conduct original research about firearm violence reduction (including research about topics identified for additional research by the Gun Safety Board under paragraph (2)(B)); and
 (B)to educate members of the public about— (i)causes and effects of firearm violence; and
 (ii)ways to reduce the risk of harm from firearm violence; (2)conduct original research about firearm violence reduction; and
 (3)on an ongoing basis, publish in the Federal Register and on a public website of the Department of Health and Human Services the following:
 (A)Policy recommendations for potential Federal, State, and local action based on available scientific research about firearm violence reduction.
 (B)A list of subject areas related to firearm violence reduction that the Gun Safety Board finds would benefit from additional scientific research.
 (C)The Firearm Safety Board’s findings about the efficacy of existing State and Federal laws intended to reduce firearm violence, and the expected efficacy of proposed State and Federal legislation intended to reduce firearm violence, in reducing any of the following:
 (i)Gun assaults. (ii)Gun robberies.
 (iii)Threats with a gun. (iv)Shootings.
 (v)Mass shootings. (vi)Deaths caused by firearms.
 (vii)Injuries caused by firearms. (viii)Health care-related expenditures (including lost days of work and other indirect expenditures) for victims of firearm-caused injuries.
						(c)Membership
 (1)Number and appointmentThe Gun Safety Board shall be composed of 17 members appointed by the Secretary of Health and Human Services.
 (2)CompositionThe members shall include— (A)at least 1 member with expertise in law enforcement;
 (B)at least 1 member with expertise in public health; (C)at least 1 member with expertise in firearm violence reduction research;
 (D)at least 1 member with expertise in medicine; (E)at least 1 member with a background in firearm manufacturing, firearm sales, professional firearm use, or recreational firearm use;
 (F)at least 1 member representing victims of firearm violence; (G)at least 1 member representing nonprofit organizations that advocate for firearm violence reduction; and
 (H)at least 1 member from each of the following: (i)The National Institutes of Health.
 (ii)The Centers for Disease Control and Prevention. (iii)The United States Consumer Product Safety Commission.
 (iv)The Federal Bureau of Investigation. (v)The Department of Health and Human Services.
 (vi)The Bureau of Alcohol, Tobacco, Firearms and Explosives within the Department of Justice. (vii)The Office of Juvenile Justice and Delinquency Prevention within the Department of Justice.
 (viii)The Bureau of Justice Assistance within the Department of Justice. (ix)The Office for Victims of Crime within the Department of Justice.
 (x)The Office on Violence Against Women within the Department of Justice. (xi)The National Institute of Justice within the Department of Justice.
						(d)Terms
 (1)In generalExcept as provided in paragraph (2), each member shall be appointed for a term of 4 years. (2)Terms of initial appointeesAs designated by the Secretary of Health and Human Services at the time of appointment, of the members first appointed—
 (A)three shall be appointed for a term of 4 years; (B)two shall be appointed for a term of 3 years;
 (C)two shall be appointed for a term of 2 years; and (D)two shall be appointed for a term of 1 year.
 (3)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A vacancy shall be filled in the manner in which the original appointment was made.
 (e)Basic payMembers shall be paid at a rate set by the Secretary of Health and Human Services that is consistent with title 5, United States Code.
 (f)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (g)ChairThe Secretary of Health and Human Services shall designate one member to serve as chair of the Firearm Safety Board.
 (h)Vice ChairThe members of the Gun Safety Board shall elect one member to serve as vice chair of the Firearm Safety Board.
 (i)MeetingsThe Board shall meet at least once each month at the call of the chair. (j)StaffThe chair may appoint and, consistent with title 5, United States Code, fix the pay of additional personnel as the chair considers appropriate.
 (k)FirearmFor the purposes of this Act, the term firearm shall have the meaning given the term in section 921 of title 18, United States Code. (l)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $25,000,000 for each fiscal year beginning after the date of the enactment of this Act.
			